Chase, J.,
in writing for affirmance in the Court of Appeals (203 N. Y. 27) said: “ I concur in the result reached by the Appellate Division. I also concur in the opinion of that court as written by McLaughlin* J., except as it is qualified by what I shall say in this opinion.” The qualifications which the learned judge referred to were in regard to the question of privilege of criticism of public officers, a question not involved in this case. He pro^ceeded: “ It is asserted that in the second defense there is a general statement that the allegations contained in the letter and in the interview are true, and that the defense may be sufficient as a justification by reason of such general allegation. A general allegation charging a person with something that is libelous per se cannot be successfully answered by a general allegation in the answer that the charge is true. [Citing Wachter v. Quenzer, 29 N. Y. 547.] * * * The general charges in the letter and statement require a specific and not a general answer. The answer is in part specific, but it is not as broad as the charge, although the charge is considered as composed of the letter and of the interview as a whole, and it does not, therefore, constitute a complete defense of the causes of action set forth in the complaint.”
. As it seems to me, that is a precise ruling upon the question here involved. It follows, therefore, that the order appealed from should *363be reversed, with ten dollars costs and disbursements, and the motion to strike out the fourth defense for insufficiency granted, with ten dollars costs.
Smith, Page, Merrell and Finch, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion to strike out fourth defense granted, with ten dollars costs.